           Case
           Case 1:19-cv-08352-LJL
                1:19-cv-08352-LJL Document
                                  Document 1-9
                                           29 Filed
                                               Filed 11/29/20
                                                     09/09/19 Page
                                                              Page 11 of
                                                                      of 22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TRUSTEES OF THE NEW YORK CITY DISTRICT
 COUNCIL OF CARPENTERS PENSION FUND,
 WELFARE    FUND,   ANNUITY   FUND,    and 19 CV _________________
 APPRENTICESHIP, JOURNEYMAN RETRAINING,
 EDUCATIONAL AND INDUSTRY FUND, TRUSTEES
 OF THE NEW YORK CITY CARPENTERS RELIEF
 AND CHARITY FUND, CARPENTER CONTRACTOR JUDGMENT
 ALLIANCE OF METROPOLITAN NEW YORK, and the
 NEW YORK CITY DISTRICT COUNCIL OF
 CARPENTERS,

                                                 Petitioners,

                           -against-

 INTERSTATE SYNTHETIC TURF INSTALLATIONS,
 INC.,

                                                Respondent.

       The Petitioners having filed a petition to confirm an arbitration award (the “Petition”), and

the action having come before the Court and the Court having considered the same and ordered

entry of judgment in favor of Petitioners, now therefore:

       IT IS ORDERED AND ADJUDGED that the Petition is granted, the underlying arbitration

award is confirmed, and judgment is entered in favor of the Petitioners and against Respondent as

follows:

       1. Awarding Petitioners $4,514,667.08 pursuant to the July 30, 2019 arbitration award

            (the “Award”) plus interest from the date of the Award through the date of judgment

            with interest to accrue at the annual rate of 7.5% pursuant to the Award;

       2. Awarding Petitioners $1,265 in costs arising out of the proceeding;

       3. Awarding Petitioners $70 in attorneys’ fees arising out of the proceeding; and
        Case
        Case 1:19-cv-08352-LJL
             1:19-cv-08352-LJL Document
                               Document 1-9
                                        29 Filed
                                            Filed 11/29/20
                                                  09/09/19 Page
                                                           Page 22 of
                                                                   of 22




      4. Awarding Petitioners post-judgment interest at the statutory rate.


Dated: New York, New York
        11/29
       _____________, 2019

                                           By: _______________________________
                                               U.S.D.J.




                                          -2-
